DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities:  line 11, “seed weigh” should be --seed weight--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariman (U.S. 9,910,582).
Regarding claim 1, Mariman discloses (Fig. 1-7) an adaptive closing force system for attachment to a row unit (12) comprising a closing unit (42), the adaptive closing force system comprising: at least one closing actuator (61) in operational communication with the row unit; a processor (controller 76); and a supplemental row unit downforce system comprising a supplemental downforce actuator (44) in communication with the processor, wherein the adaptive closing system is constructed and arranged to receive one or more closing force inputs (Col. 3, lines 64-67) and an amount of supplemental downforce by the supplemental downforce actuator (Col. 4, lines 18-32; the controller measuring the row unit downforce and directly controlling the pressure supplied to the actuator 44 implies that the downforce supplied by the actuator 44 is known at least to the extent that it is used in control algorithms) to generate a closing force output to increase, decrease, or maintain closing actuator force, and wherein the closing force output is to increase closing actuator force when the amount of supplemental downforce increases (Col. 1, lines 30-35).
Regarding claim 2, Mariman further discloses that the at least one closing actuator further comprises at least one of an airbag, a hydraulic actuator, a linear actuator and an electromagnetic actuator (Col. 4, lines 48-57).
Regarding claim 3, Mariman further discloses that the force applied by the at least one closing actuator on the closing unit is a direct force.
Regarding claim 5, Mariman further discloses that the one or more closing force inputs comprises at least one of roughness offset, row unit weight, seed weight, chemical weight, fluid weight, closing wheel downforce and row cleaner downforce, historical data, field data, ground conditions (Col. 3, lines 64-67), soil survey data, row unit acceleration and user inputs (Col. 1, lines 34-37).
Regarding claim 14, Mariman discloses (Fig. 1-7) an adaptive closing force system comprising: at least one row unit (12) comprising a supplemental downforce system (43) configured to apply an amount of supplemental downforce to the at least one row unit; at least one closing system (40) comprising at least one closing disc (42) and at least one closing actuator (61) in operational communication with the at least one row unit and the supplemental downforce system; and a control system comprising at least a processor (controller 76), wherein an increase in the amount of supplemental downforce causes an increase in a closing force output applied by the at least one closing actuator to the at least one closing disc (Col. 1, lines 30-35), and wherein a decrease in the amount of supplemental downforce causes a decrease in the closing force output applied by the at least one closing actuator to the at least one closing disc (Col. 1, lines 30-35).
Regarding claim 15, Mariman further discloses that the at least one closing actuator is selected from the group consisting of an airbag, a hydraulic actuator, an electromagnetic actuator and a linear actuator (Col. 4, lines 48-57).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-8, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mariman in view of Schoeny (U.S. 2019/0373801).
Regarding claim 6, Mariman discloses the elements of claim 1 as described above, but does not disclose that the adaptive closing force system is constructed and arranged to generate at least one closing wheel score.
However, Schoeny discloses (Fig. 1-7) an adaptive closing force system wherein the adaptive closing force system is constructed and arranged to generate at least one closing wheel score ([0043], lines 1-9; “fuzzy values” being a closing wheel score).  These closing wheel scores are used to optimize closing wheel control output ([0043]) given a variety of sensor data (212) and historical data (224).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adaptive closing force system of Mariman by incorporating the functionality described, including the use of closing wheel scores, from the system of Schoeny.  Doing so would enhance the capabilities of the system of Mariman for maintaining a proper closing wheel output given a wide variety of parameters.
Regarding claim 7, Mariman discloses (Fig. 1-7) an adaptive closing force system comprising: -22-at least one row unit (12) comprising a supplemental downforce system (43); at least one closing unit (40) comprising at least one closing disc (42) and at least one closing actuator (61) in operational communication with the at least one row unit and supplemental downforce system; and a control system comprising at least a processor (controller 76), wherein: the processor calculates a closing force output from an amount of supplemental downforce communicated from the supplemental downforce system (Col. 4, lines 18-24) and one or more closing force inputs (Col. 3, lines 64-67), the closing force output is determinative of a closing force applied by the at least one closing actuator to the at least one closing disc (the output being control signals to vary the closing wheel downforce), the closing force output causes an increase in the closing force applied by the at least one closing actuator when the amount of supplemental downforce increases (Col. 1, lines 30-35), and the closing force output causes a decrease in the closing force applied by the at least one closing actuator when the amount of supplemental downforce decreases (Col. 1, lines 30-35).
Mariman does not disclose that the one or more closing force inputs is at least one of a roughness offset, a row unit weight, a seed weight, a chemical weight, and a row cleaner downforce.
However, Schoeny discloses (Fig. 1-7) a similar adaptive closing force system wherein one or more closing force inputs is at least one of a roughness offset, a row unit weight, a seed weight, a chemical weight, and a row cleaner downforce ([0029], lines 14-16, 19-26; soil roughness may be used as an input for control decisions applied, for example, to closing actuator 50).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Schoeny in the closing force system of Mariman in order to better control the closing wheels in response to soil roughness.
Regarding claim 8, Mariman further discloses that the at least one closing actuator is selected from the group consisting of an airbag, a hydraulic actuator and a linear actuator (Col. 4, lines 48-57).
Regarding claim 10, Mariman in view of Schoeny discloses the elements of claim 7 as described above, but Mariman does not disclose that the processor is constructed and arranged to generate at least one closing wheel score.
However, Schoeny further discloses (Fig. 1-7) an adaptive closing force system wherein a processor (80, 90) is constructed and arranged to generate at least one closing wheel score ([0043], lines 1-9; “fuzzy values” being a closing wheel score).  These closing wheel scores are used to optimize closing wheel control output ([0043]) given a variety of sensor data (212) and historical data (224).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adaptive closing force system of Mariman by incorporating the functionality described, including the use of closing wheel scores, from the system of Schoeny.  Doing so would enhance the capabilities of the system of Mariman for maintaining a proper closing wheel output given a wide variety of parameters.
Regarding claim 11, in the combination above, Schoeny further discloses that the processor is further constructed and arranged to compare the at least one closing wheel score to a baseline ([0043], lines 11-20; “logic rules defining a comparison between the closing wheel score and a baseline defined by “information from the knowledge base”).
Regarding claim 12, Mariman further discloses that the processor is further is constructed and arranged to: receive user input data (input device 80); and calculate and update the closing force output using the user input data (Col. 1, lines 34-37).
Regarding claim 13, Mariman in view of Schoeny discloses the elements of claim 7 as described above, but does not disclose that the control system further comprises a non-transitory computer-readable medium in operational communication with the processor.
However, Schoeny further discloses (Fig. 1-7) an adaptive closing force system comprising a non-transitory computer-readable medium (RAM; [0026], lines 1-2) in operational communication with a processor (90).  Schoeny teaches that the memory can store a variety of information and executable instructions ([0026], lines 3-6).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a non-transitory computer-readable medium in operational communication with the processor of Mariman.  Doing so would provide storage of information and executable instructions for the control system.
Regarding claim 19, Mariman discloses the elements of claim 14 as described above, but does not disclose that the amount of supplemental downforce is processed as a closing score comprising a time-series of values.
However, Schoeny discloses (Fig. 1-7) an adaptive closing force system wherein various parameters (being used to determine adjustments to the closing force) are processed as a closing score ([0043], lines 1-9; “fuzzy values” being a closing score) comprising a time-series of values (process 208 being a closed loop based on a time-series of parameters; [0042]).  These closing scores are used to optimize closing wheel control output ([0043]) given a variety of sensor data (212) and historical data (224).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adaptive closing force system of Mariman by processing the parameters pertinent to the performance of the closing system (including supplemental downforce, as taught by Mariman) as a closing score comprising a time-series of values, as taught by Schoeny.  Doing so would enhance the capabilities of the system of Mariman for maintaining a proper closing wheel output given a wide variety of parameters and historical data.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mariman in view of Hamilton (U.S. 2019/0297774).
Mariman discloses the elements of claim 14 as described above, but does not disclose a graphical user interface.
However, Hamilton discloses (Fig. 1-5) an adaptive closing force system wherein a control system (50) further comprises a graphical user interface ([0027], lines 1-4).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a graphical user interface as taught by Hamilton in the system of Mariman.  Doing so would promote ease of user interaction with the system.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant submits that Mariman does not disclose “to increase closing actuator force when the amount of supplemental downforce increases, but at best teaches that the closing wheel downforce can be proportional to row unit downforce.  Applicant further submits that the relationship may be directly proportional or inversely proportional.
However, a proportional relationship takes the form of                         
                            y
                            =
                            k
                            x
                        
                    , wherein y is an output value, x is an input value, and k is a constant ratio.  On the other hand, an inversely proportional relationship takes the form of                         
                            y
                            =
                             
                            
                                
                                    k
                                
                                
                                    x
                                
                            
                        
                     .  It is clear that these mathematical relationships are fundamentally different, sharing only a constant ratio k; to arrive at one from the other would require additional information or a logical leap.  A proportional relationship therefore does not imply the inclusion of an inversely proportional relationship.  As a similar example, if a sine relationship between two variables were cited, this would not suggest that the relationship necessarily may include a cosecant relationship (                        
                            
                                
                                    csc
                                
                                ⁡
                                
                                    A
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            A
                                        
                                    
                                
                            
                             
                        
                    ); the two functions are fundamentally different and it would therefore require a logical leap or additional information to arrive at one from the other.
Furthermore, one of ordinary skill in the art would readily recognize that the downforce supplied to the row unit is divided among the working tools of the row unit: the closing wheels, gauge wheels, and opening discs.  It is apparent that increasing the downforce on the row unit would result in an increase in at least one, if not all, of the working tools, and in fact, controlling the row unit downforce to increase and decrease would be for the express purpose of increasing the force on any or all of the working tools.  It is therefore the most intuitively obvious conclusion for one in the art that providing a proportional relationship between the row unit downforce and the closing wheel downforce means increasing or decreasing both simultaneously.
Even assuming, for the sake of argument, that “proportional” may mean either directly or inversely proportional, this suggests a mere two choices to one of ordinary skill in the art, either of which would be obvious to try in a routine process to find a relationship which satisfies the effective operation of the planting system.
Applicant further claims that none of the cited prior art teaches “wherein the one or more closing force inputs is at least one of a roughness offset, a row unit weight, a seed weight, a chemical weight, and a row cleaner downforce.”
However, as described above with regard to claim 7, Schoeny clearly discloses controlling a closing wheel actuator in response to soil roughness.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/I.A.N./Examiner, Art Unit 3671